     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 1 of 24 Page ID #:1




 1   Laurence M. Rosen, Esq. (SBN 219683)
 2   THE ROSEN LAW FIRM, P.A.
     355 South Grand Avenue, Suite 2450
 3   Los Angeles, CA 90071
 4   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 5   Email: lrosen@rosenlegal.com
 6
     Counsel for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10     JEFFREY N. SCHNEIDER,                       Case No.
11     Individually and on behalf of all others
       similarly situated,                         CLASS ACTION COMPLAINT FOR
12
                                                   VIOLATION OF THE FEDERAL
13           Plaintiff,                            SECURITIES LAWS
14
             v.                                    JURY TRIAL DEMANDED
15
16     CHAMPIGNON BRANDS INC.,
       GARETH BIRDSALL, and
17     MATTHEW FISH,
18
             Defendants.
19
20
21         Plaintiff Jeffrey N. Schneider (“Plaintiff”), individually and on behalf of all
22   other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
23   complaint against Defendants (defined below), alleges the following based upon
24
     personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
25
     belief as to all other matters, based upon, inter alia, the investigation conducted by
26
     and through his attorneys, which included, among other things, a review of the
27
28                               –1–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 2 of 24 Page ID #:2




 1   Defendants’ public documents, announcements made by Defendants, public filings,
 2   wire and press releases published by and regarding Champignon Brands Inc.
 3   (“Champignon” or the “Company”), and information readily obtainable on the
 4   Internet. Plaintiff believes that substantial evidentiary support will exist for the
 5   allegations set forth herein after a reasonable opportunity for discovery.
 6                             NATURE OF THE ACTION
 7
           1.     This is a class action on behalf of persons or entities who purchased or
 8
     otherwise acquired publicly traded Champignon securities between March 27, 2020
 9
     and February 17, 2021, inclusive (the “Class Period”). Plaintiff seeks to recover
10
     compensable damages caused by Defendants’ violations of the federal securities
11
     laws under the Securities Exchange Act of 1934 (the “Exchange Act”).
12
                              JURISDICTION AND VENUE
13
14         2.     The claims asserted herein arise under and pursuant to §§10(b) and

15   20(a) of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5
16   promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
17         3.     This Court has jurisdiction over the subject matter of this action under
18   28 U.S.C. §1331 and §27 of the Exchange Act.
19         4.     Venue is proper in this judicial district pursuant to §27 of the Exchange
20   Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered
21   and the subsequent damages took place in this judicial district.
22         5.     In connection with the acts, conduct and other wrongs alleged in this
23   Complaint, Defendants, directly or indirectly, used the means and instrumentalities
24
     of interstate commerce, including but not limited to, the United States mail,
25
     interstate telephone communications and the facilities of the national securities
26
     exchange.
27
28                               –2–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 3 of 24 Page ID #:3




 1
 2                                        PARTIES
 3         6.     Plaintiff, as set forth in the accompanying Certification, purchased the
 4   Company’s securities at artificially inflated prices during the Class Period and was
 5   damaged upon the revelation of the alleged corrective disclosures.
 6         7.     Defendant Champignon purports to be engaged in the formulation and
 7
     manufacturing of novel ketamine, ketamine derivatives and other psychedelics, and
 8
     delivery platforms for nutraceutical and psychedelic medicine while being
 9
     supported by its psychedelic medicine clinic platform.
10
           8.     Champignon is incorporated in British Columbia and its head office is
11
     located at 1430 Hurontario St., Mississauga, Ontario L5G 3H4. Champignon’s
12
     securities trade over the counter on the OTC Pink Exchange (“OTC”) under the
13
14   ticker symbol “SHRMF”.

15         9.     Defendant Gareth Birdsall (“Birdsall”) served as the Company’s Chief
16   Executive Officer (“CEO”) from August 2019 until May 2020 and as a Director from
17   March 2019 until November 2020.
18         10.    Defendant Matthew Fish (“Fish”) has served as the Company’s
19   President since May 2020 and as a Director since August 2019.
20         11.    Defendants Birdsall and Fish are sometimes referred to herein as the
21   “Individual Defendants.”
22         12.    Each of the Individual Defendants:
23         (a)    directly participated in the management of the Company;
24
           (b)    was directly involved in the day-to-day operations of the Company at
25
                  the highest levels;
26
27
28                               –3–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 4 of 24 Page ID #:4




 1         (c)    was privy to confidential proprietary information concerning the
 2                Company and its business and operations;
 3         (d)    was directly or indirectly involved in drafting, producing, reviewing
 4                and/or disseminating the false and misleading statements and
 5                information alleged herein;
 6         (e)    was directly or indirectly involved in the oversight or implementation
 7
                  of the Company’s internal controls;
 8
           (f)    was aware of or recklessly disregarded the fact that the false and
 9
                  misleading statements were being issued concerning the Company;
10
                  and/or
11
           (g)    approved or ratified these statements in violation of the federal
12
                  securities laws.
13
14         13.    The Company is liable for the acts of the Individual Defendants and its

15   employees under the doctrine of respondeat superior and common law principles
16   of agency because all of the wrongful acts complained of herein were carried out
17   within the scope of their employment.
18         14.    The scienter of the Individual Defendants and other employees and
19   agents of the Company is similarly imputed to the Company under respondeat
20   superior and agency principles.
21         15.    The Company and the Individual Defendants are referred to herein,
22   collectively, as the “Defendants.”
23                          SUBSTANTIVE ALLEGATIONS
24
                       Materially False and Misleading Statements
25
           16.    On March 27, 2020, Champignon issued a press release entitled
26
     “CHAMPIGNON EXPANDS PRECLINICAL PIPELINE WITH MEASURED
27
28                               –4–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 5 of 24 Page ID #:5




 1   PSILOCYBIN DOSAGES STUDIES AT UNIVERSITY OF MIAMI” which
 2   announced the following, in pertinent part, regarding the Company’s acquisition of
 3   Tassili Life Sciences Corp. (“Tassili”):
 4         Champignon Brands Inc. (“Champignon” or the “Company”) (CSE:
 5         SHRM) (FWB: 496) (OTC: SHRMF), a health and wellness company
           specializing in the formulation of medicinal mushrooms health
 6         products and novel delivery platforms for the pharmaceutical and
 7         nutraceutical industries, has entered into a definitive agreement to
 8         acquire Tassili Life Sciences Corp. (“Tassili”), expanding the
           Company’s preclinical trial pipeline, as well as its aggregation of broad
 9         intellectual property (IP) related to the development of novel
10         psychedelics therapeutics and their delivery systems, targeting multiple
           pathological psychological diseases.
11
12                                   *     *      *
13
           TERMS
14
15         Under the terms of the agreement, Champignon will acquire 100% of
           the issued and outstanding shares of Tassili for total consideration of
16         16 million common shares in the capital of the Company. A finder’s fee
17         is applicable to this transaction.
18
           (Emphasis in original.)
19
20         17.    Also on March 27, 2020, Champignon, filed a Material Change Report
21   on Form 51-102F3 with the Canadian securities regulatory authorities which stated
22   the following, in pertinent part, regarding the Company’s acquisition of Artisan
23   Growers Ltd. (“Artisan Growers”): “The Company is pleased to announce it has
24
     entered into a definitive agreement (the “Agreement”) to acquire Artisan Growers
25
     Ltd. (“Artisan Growers”), a British Columbia based craft mushroom cultivator and
26
     supplier.”
27
28                               –5–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 6 of 24 Page ID #:6




 1         18.    Attached to the March 27, 2020 Material Change Report on Form 51-
 2   102F3 with the Canadian securities regulatory authorities was a press release by the
 3   Company which stated the following, in pertinent part, regarding the Company and
 4   its acquisition of Artisan Growers:
 5         Under the terms of the Agreement, Champignon will acquire 100
 6         percent of the issued and outstanding shares of Artisan Growers for
           total consideration of 8 million common shares in the capital of the
 7
           Company (the “Consideration Shares”). The Consideration Shares
 8         will be issued at an attributed price equal to a five-day volume-weighted
 9         average price at the time of issuance. A finder’s fee is applicable to this
           transaction.
10
11         (Emphasis in original.)
12
           19.    On March 30, 2020, Champignon, filed a Material Change Report on
13
     Form 51-102F3 with the Canadian securities regulatory authorities which stated the
14
     following, in pertinent part, regarding the Company’s acquisition of Novo
15
     Formulations Ltd. (“Novoformulations”):” “The Issuer introduces new proprietary
16
     intellectual property (“IP”) into its vertically integrated alternative medicine product
17
     range. The Company is pleased to announce its entry into a definitive agreement,
18
     signed March 18, 2020, to acquire Novo Formulations Ltd. (‘Novoformulations’).”
19
20         20.    Attached to the March 30, 2020 Material Change Report on Form 51-

21   102F3 was a press release by the Company which stated the following, in pertinent
22   part, regarding the Company and its acquisition of Novoformulations: “Under the
23   terms of the Agreement, Champignon will acquire 100 percent of the issued and
24   outstanding shares of Novoformulations for total consideration of 12.5 million
25   common shares in the capital of the Company at a deemed price of $0.2475 per
26   share. A finder's fee is applicable to this transaction.”
27
28                                –6–
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 7 of 24 Page ID #:7




 1         21.   On April 9, 2020, Champignon issued a press release entitled
 2   “CHAMPIGNON TO ACQUIRE ALTMED CAPITAL CORP., CONTRIBUTING
 3   HEALTH CANADA'S ONLY APPROVED PSYCHEDELIC MEDICINE
 4   CLINIC, SOPs FOR CLINICAL EXPANSION, EXISTING IP & MULTIPLE
 5   TRIALS” which announced the following, in pertinent part, regarding the
 6   Company’s acquisition of AltMed Capital Corp. (“AltMed”):
 7
           Under the terms of the Agreement, Champignon will acquire 100%
 8         of the issued and outstanding shares of AltMed for total consideration
 9         of 55,124,000 common shares, common shares in the capital of the
           company (the “Consideration Shares”), of which 16,522,000 will be
10         subject only to applicable hold periods under securities legislation and
11         38,602,000 will be subject to voluntary resale restrictions and released
           in five equal tranches every three months with the first release
12
           commencing thirty days following closing. Additionally, 3,391,500
13         share purchase warrants will be issued in exchange for the cancellation
14         of outstanding exercised AltMed share purchase warrants. The
           Transaction remains subject to AltMed shareholder approval. A
15         finder’s fee is applicable to this transaction.
16
           (Emphasis added.)
17
18         22.   On May 29, 2020, the Company filed with the Canadian securities
19   regulatory authorities its Condensed Interim Consolidated Financial Statements for
20   the six month period ended March 31, 2020 and the period from incorporation on
21   March 26, 2019 to March 31, 2019 (the “Financial Statements”) and its
22   Management’s Discussion and Analysis for the same period (the “MD&A”).
23         23.   The Financial Statements were “[a]pproved on behalf of the Board” and
24
     signed by Defendants Birdsall and Fish.
25
26
27
28                               –7–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 8 of 24 Page ID #:8




 1         24.   The Financial Statements provided the following financial information:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                               –8–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 9 of 24 Page ID #:9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         25.   The MD&A stated the following, in pertinent part, regarding the
17   Company’s internal controls and required filings:
18         Reporting Issuer Status
19
           As a reporting issuer, the Company is subject to reporting requirements
20         under applicable Securities Laws and stock exchange policies. The
21         Company is working with its legal, accounting and financial advisors
           to identify those areas in which changes should be made to its
22
           subsidiaries financial management control systems to manage its
23         obligations as a subsidiary of a public company. Compliance with these
24         requirements will increase legal and financial compliance costs, make
           some activities more difficult, time consuming or costly and increase
25         demand on existing systems and resources. Among other things, the
26         Company is required to file annual, quarterly and current reports with
           respect to its business and results of operations and maintain effective
27
28                               –9–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 10 of 24 Page ID #:10




 1          disclosure controls and procedures and internal controls over financial
 2          reporting. To maintain and, if required, improve disclosure controls
            and procedures and internal controls over financial reporting to meet
 3          this standard, significant resources and management oversight may
 4          be required.
 5          (Emphasis added.)
 6
            26.   The MD&A stated the following, in pertinent part, regarding the
 7
 8    Company’s related party transactions:

 9          Related Party Transactions
10          The Directors and Executive Officers of the Company are as follows:
11          Roger McIntyre, CEO
            Matthew Fish, President, Secretary and Director
12
            Stephen Brohman, CFO
13          Gareth Birdsall, Director
14          Jerry Habuda, Director
            Dr. Bill Wilkerson, Director
15          Pat McCutcheon, Director
16
            The aggregate value of transactions and outstanding balances relating
17          to key management personnel were as follows:
18
19
20
21
22
23          Included in accounts payable and accrued liabilities is $1,575
            (September 30, 2019 - $46,500) payable to directors and officers of the
24
            Company.
25
26          27.   The statements contained in ¶¶16-26 were materially false and/or

27    misleading because they misrepresented and failed to disclose the following adverse
28                               – 10 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 11 of 24 Page ID #:11




 1    facts pertaining to the Company’s business, operations and prospects, which were
 2    known to Defendants or recklessly disregarded by them. Specifically, Defendants
 3    made false and/or misleading statements and/or failed to disclose that: (1)
 4    Champignon had undisclosed material weaknesses and insufficient financial
 5    controls; (2) Champignon’s previously issued financial statements were false and
 6    unreliable; (3) Champignon’s earlier reported financial statements would need to
 7
      be restated; (4) Champignon’s acquisitions involved an undisclosed related party;
 8
      (5) as a result of the foregoing and subsequent reporting delays and issues, the
 9
      British Columbia Securities Commission would suspend Champignon’s from
10
      trading; and (6) as a result, Defendants’ statements about Champignon’s business,
11
      operations, and prospects, were materially false and misleading and/or lacked a
12
      reasonable basis at all relevant times.
13
14                               The Truth Begins to Emerge

15          28.    On June 22, 2020, Champignon issued a press release entitled
16    “CHAMPIGNON ANNOUNCES REGULATORY REVIEW” which announced
17    that the Company had “been selected for a continuous disclosure review by the
18    British Columbia Securities Commission (the “Commission”). The review relates to
19    the Company’s disclosure obligations since it became a reporting issuer on February
20    6, 2020 and includes a review of the disclosure surrounding certain recent
21    acquisitions completed by the Company.” Further, “In connection with the review,
22    the Commission has issued a cease trade order suspending trading in the securities
23    of the Company pending the filing of business acquisition reports by the Company
24
      in connection with the acquisitions of Artisan Growers Ltd., Novo Formulations Ltd.
25
      and Tassili Life Sciences Corp.” (Emphasis added.)
26
27
28                               – 11 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 12 of 24 Page ID #:12




 1          29.    On this news, Champignon’s stock price fell 24% to close at $0.500
 2    per share on June 22, 2020, damaging investors.
 3          30.   On September 15, 2020, Champignon issued a press release entitled
 4    “CHAMPIGNON PROVIDES UPDATE ON DISCLOSURE REVIEW” which
 5    provided the following regarding the AltMed acquisition and the cease trade orders:
 6          Since the review was commenced, the Company has arranged for …
 7          Preparation of financial disclosure in connection with the acquisition of
 8          AltMed Capital Corp. (“AltMed”). Compilation of the statements is at
            an advanced stage, and the Company expects this work to be
 9          concluded shortly.
10
            … the Commission issued a replacement cease trade order (the
11          “Replacement Order”), pending the filing of a revised material
12          change report (the “Material Change Report”) in connection with the
            acquisition by the Company of AltMed.
13
14                                       *     *      *
15
            The Company previously filed a Material Change Report on May 11,
16          2020, in connection with the acquisition of AltMed. The Replacement
17          Order will remain in effect until a revised Material Change Report is
            filed which contains the disclosure required for a restructuring
18
            transaction in accordance with National Instrument 51-102 –
19          Continuous Disclosure Obligations.
20
            Prior to finalization of a revised Material Change Report, the Company
21          is required to finalize the accounting treatment for the acquisition of
22          AltMed. The Company has concluded, in discussions with its external
            auditor and accounting advisors, that the acquisition of AltMed
23          should be treated as a reverse-takeover in accordance with IFRS 3 –
24          Business Combinations. As a result of this conclusion, AltMed is
25          treated as the acquiror for accounting purposes and the Company is in
            the process of compiling the financial statements of AltMed for the six-
26          month period ended June 30, 2020 to meet disclosure requirements.
27
28                               – 12 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 13 of 24 Page ID #:13




 1          Compilation of the statements is at an advanced stage, and the
 2          Company expects this work to be concluded shortly.

 3          (Emphasis added).
 4
            31.   On this news, Champignon’s stock price fell 5% to close at $0.271 per
 5
 6    share on September 16, 2020, damaging investors.
 7
            32.   On October 29, 2020, Champignon issued a press release entitled
 8
      “Champignon Brands Provides Update on Continuous Disclosure Review” which
 9
      provided the following updates:
10
            Prior to finalization of a revised Material Change Report, the Company
11          is required to finalize the accounting treatment for the acquisition of
12          AltMed, which includes compiling the financial statements of AltMed
            for the six-month period ended June 30, 2020 to meet disclosure
13
            requirements.
14
15          On October 27, 2020, the Commission issued an additional cease
            trade order pending the filing of the interim financial statements of
16          the Company for the period ended June 30, 2020 (the “October
17          Order”).
18
            (Emphasis added).
19
20          33.   The statements contained in ¶¶30-32 were materially false and/or

21    misleading because they misrepresented and failed to disclose the following adverse
22    facts pertaining to the Company’s business, operations and prospects, which were
23    known to Defendants or recklessly disregarded by them. Specifically, Defendants
24    made false and/or misleading statements and/or failed to disclose that: (1)
25    Champignon had undisclosed material weaknesses and insufficient financial
26    controls; (2) Champignon’s previously issued financial statements were false and
27    unreliable; (3) Champignon’s earlier reported financial statements would need
28                                        – 13 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                  SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 14 of 24 Page ID #:14




 1    restatement; (4) Champignon’s acquisitions involved an undisclosed related party;
 2    (5) as a result of the foregoing and subsequent reporting delays and issues,
 3    Champignon’s Canadian stock trading would be suspended; (6) Champignon
 4    downplayed the seriousness of the needed restatement; and (7) as a result,
 5    Defendants’ statements about its business, operations, and prospects, were
 6    materially false and misleading and/or lacked a reasonable basis at all relevant
 7
      times.
 8
                                       The Truth Emerges
 9
               34.   On February 17, 2021, Champignon issued a press release entitled
10
      “Champignon Brands to Restate Financial Statements and MD&A has Prepared
11
      CSE Listing Statement” which announced the following, in pertinent part:
12
               Champignon Brands Inc. (the “Company”), (CSE: SHRM) (FWB: 496)
13
               (OTCQB: SHRMF), announced that as a result of a review by the
14             British Columbia Securities Commission (the “Commission”), the
15             Company has determined to withdraw and refile its condensed
               interim consolidated financial statements and management's
16             discussion & analysis (“MD&A”) for the three and six month periods
17             ended March 31, 2020 (the “Original Financial Statements and
               MD&A”).
18
19             For the three and six month periods ended March 31, 2020, the
20             Company previously recognized intangible assets in connection with
               the acquisitions of Artisan Growers Ltd., Novo Formulations Ltd. and
21             Tassili Life Sciences Corp. (the “Acquisitions”) that aggregated
22             approximately $12 million. Subsequent to the issuance of the Original
               Financial Statements and MD&A, management determined that the
23             financial statements needed to be restated to correct the accounting
24             for the Acquisitions as the assets do not meet the definition of
25             intangible assets for the purposes of international financial reporting
               standards and as result will be recorded as transaction costs in the
26             Company’s statement of loss and comprehensive loss. The restated
27             condensed interim consolidated financial statements and MD&A will
28                               – 14 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 15 of 24 Page ID #:15




 1          reflect this change in the accounting treatment of the assets acquired in
 2          these acquisitions. The effect of the restatements does not impact the
            Company’s cash position.
 3
 4          In addition, it was determined that a shareholder and contracted
            consultant (the Consultant”) [sic] of the Company was a related party
 5          with respect to the Acquisitions. As a result, the restated condensed
 6          interim consolidated financial statements and MD&A will include
            additional disclosure details with respect to related party transactions
 7
            involving the Consultant.
 8
 9          The Company also expects to concurrently file condensed interim
            consolidated financial statements and related MD&A’s for the three
10          months ended June 30, 2020 and for the six months ended September
11          30, 2020 (the “September Interim Financial Statements and MD&A”).
            The September Interim Financial Statements and MD&A will reflect
12
            the acquisition of Altmed Capital Corp. (“Altmed”) on April 30, 2020
13          (the “Transaction”). The Transaction constituted a Reverse Takeover
14          Transaction (“RTO”) of Champignon by Altmed. As a result, the fiscal
            year end of the Company for accounting and reporting purposes
15          subsequent to April 30, 2020 will be Altmed’s fiscal year end of March
16          31.
17          The Company has submitted drafts of the restated condensed interim
18          consolidated financial statements and management's discussion &
            analysis (“MD&A”) for the three and six month periods ended March
19
            31, 2020 (the “Restated Financial Statements and MD&A”) and the
20          September Financial Statements and MD&A to the Commission for
21          review. Until the Restated Financial Statements and MD&A are filed,
            the Original Financial Statements and MD&A should not be relied
22          upon and should be considered to have been withdrawn.
23
            (Emphasis added.)
24
25          35.   On this news, Champignon’s stock price fell 10% to close at $0.687 per
26    share on February 17, 2021, damaging investors.
27
28                               – 15 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 16 of 24 Page ID #:16




 1          36.    As a result of Defendants’ wrongful acts and omissions, and the decline
 2    in the market value of the Company’s securities, Plaintiff and other Class members
 3    have suffered significant losses and damages.
 4                   PLAINTIFF’S CLASS ACTION ALLEGATIONS
 5          37.    Plaintiff brings this action as a class action pursuant to Federal Rule of
 6    Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
 7
      purchased or otherwise acquired the publicly traded securities of Champignon
 8
      during the Class Period (the “Class”) and were damaged upon the revelation of the
 9
      alleged corrective disclosure. Excluded from the Class are Defendants herein, the
10
      officers and directors of the Company, at all relevant times, members of their
11
      immediate families and their legal representatives, heirs, successors or assigns and
12
      any entity in which Defendants have or had a controlling interest.
13
14          38.    The members of the Class are so numerous that joinder of all members

15    is impracticable. Throughout the Class Period, the Company’s securities were
16    actively traded OTC. While the exact number of Class members is unknown to
17    Plaintiff at this time and can be ascertained only through appropriate discovery,
18    Plaintiff believes that there are hundreds or thousands of members in the proposed
19    Class. Record owners and other members of the Class may be identified from
20    records maintained by the Company or its transfer agent and may be notified of the
21    pendency of this action by mail, using the form of notice similar to that customarily
22    used in securities class actions.
23          39.    Plaintiff’s claims are typical of the claims of the members of the Class
24
      as all members of the Class are similarly affected by Defendants’ wrongful conduct
25
      in violation of federal law that is complained of herein.
26
27
28                                – 16 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 17 of 24 Page ID #:17




 1           40.      Plaintiff will fairly and adequately protect the interests of the members
 2    of the Class and has retained counsel competent and experienced in class and
 3    securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
 4    of the Class.
 5           41.      Common questions of law and fact exist as to all members of the Class
 6    and predominate over any questions solely affecting individual members of the
 7
      Class. Among the questions of law and fact common to the Class are:
 8
             (a)      whether Defendants’ acts as alleged violated the federal securities
 9
                      laws;
10
             (b)      whether Defendants’ statements to the investing public during the
11
                      Class Period misrepresented material facts about the financial
12
                      condition, business, operations, and management of the Company;
13
14           (c)      whether Defendants’ statements to the investing public during the

15                    Class Period omitted material facts necessary to make the statements
16                    made, in light of the circumstances under which they were made, not
17                    misleading;
18           (d)      whether the Individual Defendants caused the Company to issue false
19                    and misleading filings and public statements during the Class Period;
20           (e)      whether Defendants acted knowingly or recklessly in issuing false and
21                    misleading filings and public statements during the Class Period;
22           (f)      whether the prices of the Company’s securities during the Class Period
23                    were artificially inflated because of the Defendants’ conduct
24
                      complained of herein; and
25
             (g)      whether the members of the Class have sustained damages and, if so,
26
                      what is the proper measure of damages.
27
28                                – 17 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 18 of 24 Page ID #:18




 1          42.    A class action is superior to all other available methods for the fair and
 2    efficient adjudication of this controversy since joinder of all members is
 3    impracticable. Furthermore, as the damages suffered by individual Class members
 4    may be relatively small, the expense and burden of individual litigation make it
 5    impossible for members of the Class to individually redress the wrongs done to
 6    them. There will be no difficulty in the management of this action as a class action.
 7
            43.    Plaintiff will rely, in part, upon the presumption of reliance established
 8
      by the fraud-on-the-market doctrine in that:
 9
            (a)    Defendants made public misrepresentations or failed to disclose
10
                   material facts during the Class Period;
11
            (b)    the omissions and misrepresentations were material;
12
            (c)    the Company’s securities are traded in efficient markets;
13
14          (d)    the Company’s securities were liquid and traded with moderate to

15                 heavy volume during the Class Period;
16          (e)    the Company traded OTC, and was covered by multiple analysts;
17          (f)    the misrepresentations and omissions alleged would tend to induce a
18                 reasonable investor to misjudge the value of the Company’s securities;
19                 Plaintiff and members of the Class purchased and/or sold the
20                 Company’s securities between the time the Defendants failed to
21                 disclose or misrepresented material facts and the time the true facts
22                 were disclosed, without knowledge of the omitted or misrepresented
23                 facts; and
24
            (g)    Unexpected material news about the Company was rapidly reflected
25
                   in and incorporated into the Company’s stock price during the Class
26
                   Period.
27
28                               – 18 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 19 of 24 Page ID #:19




 1          44.    Based upon the foregoing, Plaintiff and the members of the Class are
 2    entitled to a presumption of reliance upon the integrity of the market.
 3          45.    Alternatively, Plaintiff and the members of the Class are entitled to the
 4    presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
 5    of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as
 6    Defendants omitted material information in their Class Period statements in
 7
      violation of a duty to disclose such information, as detailed above.
 8
                                            COUNT I
 9
              Violation of Section 10(b) of The Exchange Act and Rule 10b-5
10
                                     Against All Defendants
11
            46.    Plaintiff repeats and realleges each and every allegation contained
12
      above as if fully set forth herein.
13
14          47.    This Count is asserted against the Company and the Individual

15    Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. §
16    78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
17          48.     During the Class Period, the Company and the Individual Defendants,
18    individually and in concert, directly or indirectly, disseminated or approved the
19    false statements specified above, which they knew or deliberately disregarded were
20    misleading in that they contained misrepresentations and failed to disclose material
21    facts necessary in order to make the statements made, in light of the circumstances
22    under which they were made, not misleading.
23          49.    The Company and the Individual Defendants violated §10(b) of the
24
      1934 Act and Rule 10b-5 in that they: employed devices, schemes and artifices to
25
      defraud; made untrue statements of material facts or omitted to state material facts
26
      necessary in order to make the statements made, in light of the circumstances under
27
28                                – 19 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 20 of 24 Page ID #:20




 1    which they were made, not misleading; and/or engaged in acts, practices and a
 2    course of business that operated as a fraud or deceit upon plaintiff and others
 3    similarly situated in connection with their purchases of the Company’s securities
 4    during the Class Period.
 5          50.    The Company and the Individual Defendants acted with scienter in that
 6    they knew that the public documents and statements issued or disseminated in the
 7
      name of the Company were materially false and misleading; knew that such
 8
      statements or documents would be issued or disseminated to the investing public;
 9
      and knowingly and substantially participated, or acquiesced in the issuance or
10
      dissemination of such statements or documents as primary violations of the
11
      securities laws. These defendants by virtue of their receipt of information reflecting
12
      the true facts of the Company, their control over, and/or receipt and/or modification
13
14    of the Company’s allegedly materially misleading statements, and/or their

15    associations with the Company which made them privy to confidential proprietary
16    information concerning the Company, participated in the fraudulent scheme alleged
17    herein.
18          51.     Individual Defendants, who are the senior officers and/or directors of
19    the Company, had actual knowledge of the material omissions and/or the falsity of
20    the material statements set forth above, and intended to deceive Plaintiff and the
21    other members of the Class, or, in the alternative, acted with reckless disregard for
22    the truth when they failed to ascertain and disclose the true facts in the statements
23    made by them or other personnel of the Company to members of the investing
24
      public, including Plaintiff and the Class.
25
            52.    As a result of the foregoing, the market price of the Company’s
26
      securities was artificially inflated during the Class Period. In ignorance of the falsity
27
28                                – 20 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 21 of 24 Page ID #:21




 1    of the Company’s and the Individual Defendants’ statements, Plaintiff and the other
 2    members of the Class relied on the statements described above and/or the integrity
 3    of the market price of the Company’s securities during the Class Period in
 4    purchasing the Company’s securities at prices that were artificially inflated as a
 5    result of the Company’s and the Individual Defendants’ false and misleading
 6    statements.
 7
             53.    Had Plaintiff and the other members of the Class been aware that the
 8
      market price of the Company’s securities had been artificially and falsely inflated
 9
      by the Company’s and the Individual Defendants’ misleading statements and by the
10
      material adverse information which the Company’s and the Individual Defendants
11
      did not disclose, they would not have purchased the Company’s securities at the
12
      artificially inflated prices that they did, or at all.
13
14           54.     As a result of the wrongful conduct alleged herein, Plaintiff and other

15    members of the Class have suffered damages in an amount to be established at trial.
16           55.    By reason of the foregoing, the Company and the Individual
17    Defendants have violated Section 10(b) of the 1934 Act and Rule 10b-5
18    promulgated thereunder and are liable to the Plaintiff and the other members of the
19    Class for substantial damages which they suffered in connection with their
20    purchases of the Company’s securities during the Class Period.
21                                            COUNT II
22                      Violation of Section 20(a) of The Exchange Act
23                             Against The Individual Defendants
24
             56.    Plaintiff repeats and realleges each and every allegation contained in
25
      the foregoing paragraphs as if fully set forth herein.
26
27
28                                – 21 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 22 of 24 Page ID #:22




 1          57.    During the Class Period, the Individual Defendants participated in the
 2    operation and management of the Company, and conducted and participated,
 3    directly and indirectly, in the conduct of the Company’s business affairs. Because
 4    of their senior positions, they knew the adverse non-public information regarding
 5    the Company’s business practices.
 6          58.    As officers of a publicly owned company, the Individual Defendants
 7
      had a duty to disseminate accurate and truthful information with respect to the
 8
      Company’s financial condition and results of operations, and to correct promptly
 9
      any public statements issued by the Company which had become materially false
10
      or misleading.
11
            59.    Because of their positions of control and authority as senior officers,
12
      the Individual Defendants were able to, and did, control the contents of the various
13
14    reports, press releases and public filings which the Company disseminated in the

15    marketplace during the Class Period. Throughout the Class Period, the Individual
16    Defendants exercised their power and authority to cause the Company to engage in
17    the wrongful acts complained of herein. The Individual Defendants therefore, were
18    “controlling persons” of the Company within the meaning of Section 20(a) of the
19    Exchange Act. In this capacity, they participated in the unlawful conduct alleged
20    which artificially inflated the market price of the Company’s securities.
21          60.    Each of the Individual Defendants, therefore, acted as a controlling
22    person of the Company. By reason of their senior management positions and/or
23    being directors of the Company, each of the Individual Defendants had the power
24
      to direct the actions of, and exercised the same to cause, the Company to engage in
25
      the unlawful acts and conduct complained of herein. Each of the Individual
26
      Defendants exercised control over the general operations of the Company and
27
28                               – 22 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 23 of 24 Page ID #:23




 1    possessed the power to control the specific activities which comprise the primary
 2    violations about which Plaintiff and the other members of the Class complain.
 3          61.    By reason of the above conduct, the Individual Defendants are liable
 4    pursuant to Section 20(a) of the Exchange Act for the violations committed by the
 5    Company.
 6                                PRAYER FOR RELIEF
 7
            WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 8
            A.     Determining that the instant action may be maintained as a class action
 9
      under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as
10
      the Class representative;
11
            B.     Requiring Defendants to pay damages sustained by Plaintiff and the
12
      Class by reason of the acts and transactions alleged herein;
13
14          C.     Awarding Plaintiff and the other members of the Class prejudgment

15    and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees
16    and other costs; and
17          D.     Awarding such other and further relief as this Court may deem just and
18    proper.
19                           DEMAND FOR TRIAL BY JURY
20          Plaintiff hereby demands a trial by jury.
21
22
23
24
25
26
27
28                               – 23 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03120-JVS-KES Document 1 Filed 04/10/21 Page 24 of 24 Page ID #:24




 1    Dated: April 10, 2021              Respectfully submitted,
 2
                                         THE ROSEN LAW FIRM, P.A.
 3
 4                                       /s/Laurence M. Rosen
                                         Laurence M. Rosen, Esq. (SBN 219683)
 5                                       355 S. Grand Avenue, Suite 2450
 6                                       Los Angeles, CA 90071
                                         Telephone: (213) 785-2610
 7
                                         Facsimile: (213) 226-4684
 8                                       Email: lrosen@rosenlegal.com
 9
                                         Counsel for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                               – 24 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
